     Case 2:15-cv-02245-WBS-AC Document 113 Filed 09/09/21 Page 1 of 2


1

2

3

4

5

6

7

8                         UNITED STATES DISTRICT COURT

9                        EASTERN DISTRICT OF CALIFORNIA

10                                 ----oo0oo----

11

12   UNITED STATES OF AMERICA ex rel.         No. 2:15-cv-02245
     BRIAN MARKUS, individually,
13
                   Relator,
14                                            ORDER
          v.
15
     AEROJET ROCKETDYNE HOLDINGS,
16   INC., a corporation, and AEROJET
     ROCKETDYNE, INC., a corporation,
17
                   Defendants.
18

19
                                   ----oo0oo----
20
                The parties have filed a joint stipulation regarding
21
     sealing procedures in connection with any summary judgment
22
     filings.   The parties have stipulated to a procedure whereby any
23
     summary judgment materials would be filed initially under seal
24
     and then if the party wished for the materials to remain under
25
     seal, they would then file a notice of request to seal documents,
26
     a request to seal documents, a proposed order, and the materials
27
     covered by the request ten calendar days after the hearing date
28
                                          1
     Case 2:15-cv-02245-WBS-AC Document 113 Filed 09/09/21 Page 2 of 2


1    for any summary judgment motions.        Materials would then be

2    unsealed if not included in the later-filed requests to seal.

3                However, this procedure does not comply with Local Rule

4    141’s requirement that “[d]ocuments may be sealed only by written

5    order of the court, upon the showing required by applicable law.”

6    In other words, no document may be filed under seal, or redacted,

7    without a showing that the specific document, or certain contents

8    within, should be redacted or filed under seal.         Accordingly, the

9    court rejects the parties’ stipulation without prejudice.           All

10   requests to seal shall follow the procedure set forth in Local

11   Rule 141.

12               IT IS SO ORDERED.

13   Dated:   September 8, 2021

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                          2
